Opinion of Court of Appeals.
The questions determinative of this appeal are: First, whether or not the act entitled "An act to provide a better system of public roads for Blount county," approved February 27, 1907, as amended by the subsequent act approved April 7, 1911, is repealed by the act carrying the same title, approved August 28, 1915 (Local Acts 1915, pp. 184-190); and, second, if the act first above referred to was not repealed by the local act of 1915, whether its repeal was effected by the act approved September 20, 1915 (General Acts 1915, p. 623), repealing certain sections of the Code imposing the duty to perform service in maintaining the public roads.
The appellant insists that section 106 of the Constitution was violated in the passage of the local act of 1915, in that the notice found in the legislative journals, in these words:
"Notice is hereby given that the following bills will be introduced in the next Legislature:
"A road law, requiring eight days' work or the payment of $5, money to be paid to an authorized person under bond in each precinct, the road to be worked by contract or district foremen under bond, by direction of the commissioners' court.
"A law requiring members of commissioners' courts to give bond.
"A law to abolish the county treasurer's office." (House Journal, p. 1752; Senate Journal, p. 2153.)
— does not state the substance of the proposed law. When this notice is read in connection with the bill offered, and which was subsequently enacted and approved (Local Acts 1915, pp. 184-190), we entertain the opinion that this contention of appellant must be sustained. Wallace v. Jefferson County, 140 Ala. 491, 37 So. 321; Walker v. State, 142 Ala. 7,39 So. 242; Elba v. Rhodes, 142 Ala. 689, 38 So. 807; State v. Williams. 143 Ala. 501, 39 So. 276; Alford v. Hicks, 142 Ala. 355, 38 So. 752; Lloyd Thomas v. State, ante, p. 145, 75 So. 821.
The act of 1907, as amended by that of 1911, provides:
"That all male citizens of said county subject to road duty under the general laws of Alabama, shall be subject to road duty in said county and shall work on the public roads thereof, four days in each year."
This statute is complete in and of itself, and by reference adopts the provision of the general law of the state defining liability to road duty.
"In the construction of such statutes, the statute referred to, is treated and considered, as if it were incorporated into, and formed part of that which makes the reference. * * * The two statutes coexist as separate and distinct legislative enactments, each having its appointed sphere of action; and the alteration, change, or repeal of the one, does not operate upon or affect the other." Phænix Assurance Co. v. Fire Department, 117 Ala. 631, 23 So. 843, 42 L.R.A. 468; Savage v. Wallace, 165 Ala. 575. 51 So. 605; Beason v. Shaw,148 Ala. 546, 42 So. 611, 18 L.R.A. (N.S.) 566; Darrington v. State, 162 Ala. 63, 50 So. 396; Sloss-Sheffield S.  I. Co. v. Smith, 175 Ala. 265, 57 So. 29; State v. Lamar, 5 Ala. App. 259, 59 So. 737; Lewis Sutherland, Statutory Construction (2d Ed.) § 257.
It results that the repeal of the general law, as embodied in the sections of the Code referred to in the General Act of September 20, 1915, did not operate to repeal those sections of the Code as adopted and embodied in the local acts of 1907 and 1911, and the court of county commissioners was without authority, under the provisions of the act approved September 22, 1915, known as the Goode law (Acts 1915, p. 573), to establish, promulgate, or enforce rules and regulations inconsistent with the provisions of the local law in force in Blount county. The Goode law provides that the court of county commissioners may establish, promulgate, and enforce rules and regulations, make and enter into such contracts as may be deemed necessary or advisable by such court or board, to build, construct, make, improve, and maintain a good system of public roads, bridges, and ferries in their respective counties, and regulate the use thereof, etc. Provided, however, that nothing in this act shall be construed to authorize the court of county commissioners, board of revenue, or other like governing bodies of the several counties to establish, promulgate, or enforce any rules, regulations, or laws which may be in conflict with local or special laws providing for the working, maintenance, change, discontinuance, or improvement of the public roads, bridges, or ferries of such county, now in force or which may hereafter be enacted.
It appearing from the agreed statement of facts on which this case was tried that the defendant had fully performed road duty as required by the Local Acts of 1911, the judgment of the circuit court must be reversed and one here rendered discharging the defendant.
Reversed and rendered. *Page 338